NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DALE ANTHONY BENNETT, AKA Dale                  No.    18-71346
Anthony Stephens,
                                                Agency No. A208-837-037
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Dale Anthony Bennett, a native and citizen of Belize, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. We dismiss the petition for

review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider whether Bennett’s waiver of the right to

appeal was considered and intelligent where he failed to raise the issue before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (generally

requiring exhaustion of claims before the BIA); cf. Biwot v. Gonzales, 403 F.3d

1094, 1098 (9th Cir. 2005) (where a waiver of appeal was not considered and

intelligent, the waiver does not strip the court of jurisdiction).

      To the extent Bennett challenges the BIA’s May 16, 2018, order dismissing

his appeal from the IJ’s order denying his motion to reopen, that challenge is not

properly before us. See Dela Cruz v. Mukasey, 532 F.3d 946, 948 (9th Cir. 2008)

(“Congress envisioned two separate petitions filed to review two separate final

orders.” (internal quotation marks, emphasis, and citation omitted)); Lin v.

Gonzales, 473 F.3d 979, 981 n.1 (9th Cir. 2007) (noting that denials of subsequent

motions to reopen require separate petitions for review).

      The Clerk will mail an additional copy of this memorandum disposition to

Bennett at:

      17 Nurse Seay Street
      Belize City
      Belize, C.A.

      PETITION FOR REVIEW DISMISSED.




                                            2                                  18-71346